Citation Nr: 1818407	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-26 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right shoulder strain, status post surgery (right shoulder disability, to include surgery residuals).

2. Entitlement to service connection for right shoulder strain, status post surgery (right shoulder disability, to include surgery residuals).

3. Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to February 2003 and from June 2008 to August 2008.  He also had additional service with the U.S. Air Force Reserves and the Air Force National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

A waiver of initial RO review of additional evidence submitted by the Veteran is automatic in substantive appeals filed after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e).  Here, the Veteran and his representative submitted additional, pertinent evidence since the June 2014 Statement of the Case (SOC) and have not requested RO initial review of such evidence.  To the contrary, the representative expressly indicated the Veteran's desire to waive RO consideration of this evidence.  See September 2016 Board hearing transcript.  In any event, the merits determination below regarding the right shoulder claim is wholly favorable to the Veteran.  Therefore, a remand of that claim is not necessary.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for an acquired psychiatric disability (to include depression), to include as secondary to the now service-connected right shoulder disability, has been raised by the record in multiple medical records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., May and August 2009 Hill Air Force Base (AFB) notes (suggesting relationship between current depression symptoms and ongoing right shoulder symptoms and surgical procedures).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. In a November 2009 rating decision, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

2. New and material evidence has been received since the November 2009 rating decision to reopen the claim for entitlement to service connection for a right shoulder disability (to include surgery residuals) because such evidence is neither cumulative nor redundant of the evidence of record at the time of the prior rating decision and raises a reasonable possibility of substantiating the claim.

3. The evidence is at least in equipoise as to whether the Veteran's current right shoulder condition (to include surgery residuals) is related to his July 2008 right shoulder injury incurred in the line of duty.

4. During the September 2016 Board hearing, the Veteran expressly stated on the record that he wished to withdraw the appealed issue of entitlement to service connection for OSA.

CONCLUSIONS OF LAW

1. The November 2009 rating decision is final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).  

2. The criteria for reopening the claim of entitlement to service connection for a right shoulder disability (to include surgery residuals) have been met.  38 U.S.C. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a right shoulder disability (to include surgery residuals) have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

4. The criteria for the withdrawal of the appealed issue of entitlement to service connection for OSA have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the June 2014 SOC and will not be repeated here.

For the reasons discussed below, the service connection claim for a right shoulder condition (to include surgery residuals) is reopened and granted on the merits, and the withdrawn service connection claim for OSA is dismissed.

I. Reopening Service Connection for a Right Shoulder Condition

In a November 2009 rating decision, the RO denied a claim of entitlement to service connection for right shoulder strain, status post surgery.  The RO reasoned that the medical evidence of record at that time revealed no finding of a right shoulder problem during active service.  The RO also found that there were no right shoulder condition residuals that were aggravated by active service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the November 2009 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder condition (to include surgery residuals).  Since the November 2009 rating decision, medical evidence has been received suggesting a relationship between the Veteran's current right shoulder condition (to include surgery residuals) and the right shoulder injury incurred during his summer 2008 deployment.  See December 2011 Dr. P.C. favorable nexus statement.  Moreover, during the 2016 Board hearing, the Veteran's testimony provided additional details regarding the onset, nature, and course of his right shoulder condition.  His testimony regarding continuous symptoms since his July 2008 in-service injury bolsters his claim of a relationship between his current right shoulder condition and his July 2008, in-service right shoulder injury.  In summary, the 2011 favorable nexus statement by Dr. P.C. and the 2016 Board hearing testimony raise a reasonable possibility of substantiating the service connection claim for a right shoulder condition.

As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for a right shoulder condition.  See 38 C.F.R. § 3.156.  Accordingly, the claim is reopened.  

II. Service Connection for a Right Shoulder Condition

The Veteran seeks service connection for a right shoulder condition (to include residuals of surgical procedures in December 2008, May 2009, and December 2009).  He contends that his current right shoulder condition is related to his July 2008 right shoulder injury incurred in the line of duty.  He asserted in multiple statements that he has had ongoing, nearly constant right shoulder pain since a July 2008 injury, which arose from lifting heavy cases of water bottles.

After a full review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right shoulder condition (to include surgery residuals) is related to his July 2008 right shoulder injury incurred during active duty service.

Initially, the Board concedes the presence of a current right shoulder disability, to include residuals of three surgeries from late 2008 to late 2009.  

Although a right shoulder condition was not diagnosed during service, his July 2008 right shoulder injury was found to have been incurred in the line of duty.  See October 2008 line of duty (LOD) determination.  The LOD investigator summarized in detail the circumstances of the in-service injury.  Moreover, the LOD investigator noted that three witnesses corroborated the Veteran's report of the nature and circumstances of this injury.  The investigator also cited a November 2008 post-deployment questionnaire in which the Veteran reported right shoulder issues during his summer 2008 deployment.

The Board finds credible the Veteran's multiple, consistent reports of ongoing right shoulder pain since the July 2008 in-service injury.  He consistently and credibly has reported the nature, onset, and circumstances of his July 2008 injury to multiple medical providers, starting very soon after his August 2008 discharge.  See, e.g., September 2008 private treatment record (noting complaints of right shoulder pain that had been ongoing since August); September 2008 Hill AFB medical note (noting Veteran's report that he had injured himself during incident involving throwing equipment while recently deployed); November 2008 Hill AFB medical note (noting that December 2008 right shoulder surgery scheduled for right shoulder condition incurred while on active reserve duty when stationed abroad, and that symptoms had been worsening since past couple of months); March 2009 Hill AFB medical note (referencing December 2008 right shoulder surgery and that Veteran still was having ongoing right shoulder problems).  The facts that some of these lay reports were made when the Veteran was seeking treatment very soon after his August 2008 discharge, and yet before the filing of his original, May 2009 service connection claim, bolsters their credibility.  He also filed his original, May 2009 service connection claim very soon after his August 2008 discharge.

The Board affords great probative value to the December 2011 favorable nexus statement by the Veteran's private primary care provider, Dr. P.C.  This statement is corroborated by the findings of other post-active duty medical providers who also competently and persuasively found that the Veteran's current right shoulder issues were related to his July 2008 in-service injury.  See March 2009 Hill AFB medical note (finding right shoulder joint derangement was "military service related injury post-surgical" based upon examination of Veteran and his reported medical history); see also September 2008 Hill AFB medical note (noting Veteran's report that he had injured himself during recent period of active duty while deployed abroad; finding current right shoulder symptoms "service connected," i.e., related to service, based upon examination and reported medical history).  The Board affords more weight to these favorable nexus findings than to the May 2014 VA examiner's negative direct nexus opinion because the 2014 VA examiner gave insufficient weight to the Veteran's credible lay statements regarding his medical history and ongoing right shoulder symptoms (summarized above).

Therefore, affording the Veteran the benefit of the doubt, service connection for a right shoulder condition (to include surgery residuals) is granted.  As this constitutes a full grant of the only appealed issue decided on the merits in this decision, a discussion of VA's duties to notify and assist is not necessary.

III. Withdrawal of Service Connection for OSA

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, during the September 2016 Board hearing, the Veteran expressly stated that he wished to withdraw the appeal as to the issue of entitlement to service connection for OSA.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.
ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition (to include surgery residuals), the claim is reopened.  

Service connection for a right shoulder condition (to include surgery residuals) is granted, subject to the laws and regulations governing the award of monetary benefits.

The appealed issue of entitlement to service connection for OSA is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


